Case 3:19-cv-02561-WHO Document 107-6 Filed 09/11/20 Page 1 of 2




           EXHIBIT E
           Case 3:19-cv-02561-WHO Document 107-6 Filed 09/11/20 Page 2 of 2
                                              Search Twitter
                                                                                                                      New to Twitter?
                                                                                                                      Sign up now to get your own pers
Explore                         Top             Latest            People             Photos             Videos
                                                                                                                                             Sign up
                                      Alexandra Williams @Alexandrafunfit · Jan 24, 2012
Settings                              RT @StarKistCharlie: RT @lgsmash 2day's snack brought 2 U by
                                      @starkistcharlie #fitfluential <Do U hv dolphin-safe version?
                                                                                                                      Search filters
                                          1

                                                                                                                      People
                                      StarKist    @StarKistCharlie · Jan 25, 2012
                                      Replying to @Alexandrafunfit                                                    From anyone
                                      @Alexandrafunfit Thx for asking! StarKist tuna is dolphin-safe, not to worry.   People you follow
                                      Check out our FAQ for more info bit.ly/wdwvYz
                                                                                                                      Location
                                                                                                                      Anywhere
                                      Alexandra Williams @Alexandrafunfit · Jan 25, 2012
                                      RT @StarKistCharlie: StarKist tuna is dolphin-safe, not 2 worry. Check out R    Near you
                                      FAQ bit.ly/wdwvYz <Good to know, as I love tuna

                                                                                                                      Advanced search



                                                                                                                      What’s happening

                                                                                                                      Republican National Convention
                                                                                                                      Republican National Conve
                                                                                                                      Donald Trump officially acc
                                                                                                                      his nomination for presiden
                                                                                                                      Trending with: Tom Cotton


                                                                                                                      Politics · Trending
                                                                                                                      FOUR MORE YEARS
                                                                                                                      59.2K Tweets


                                                                                                                      Sports · Trending
                                                                                                                      Dana White
                                                                                                                      41.5K Tweets


                                                                                                                      Weather · LIVE
                                                                                                                      Laura changes to tropical st
                                                                                                                      status


                                                                                                                      Music · Trending
                                                                                                                      Elton John
                                                                                                                      Trending with: Still Standing
                                                                                                                      7,767 Tweets


                                                                                                                      Show more


                                                                                                                      Terms Privacy policy Cookies A
                                                                                                                      © 2020 Twitter, Inc.




              Don’t miss what’s happening                                                                                                Log in     S
              People on Twitter are the first to know.
